Citation Nr: 0318161	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  95-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
postoperative duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 RO decision that denied a claim for 
an increase in the 20 percent rating assigned for service-
connected postoperative duodenal ulcer disease.  The veteran 
failed to appear for a hearing scheduled before the Board at 
the RO in June 1997.  In October 1997 and April 2001, the 
Board remanded the matter.


FINDINGS OF FACT

The veteran's service-connected postoperative duodenal ulcer 
disease (status post partial gastrectomy with 
gastrojejunostomy and vagotomy) is severe in degree.


CONCLUSION OF LAW

The criteria for a 60 percent rating for postoperative 
duodenal ulcer disease have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7308, 
7348 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from June 1954 to June 
1957.  Service and post-service records note duodenal ulcer 
disease (peptic ulcer disease).  In May 1963, the RO granted 
service connection and a 20 percent rating for duodenal ulcer 
disease.  There is a history of initial surgery for peptic 
ulcer disease (vagotomy and antrectomy with a Billroth II 
anastomosis) occurring in the 1980s.  The current claim for 
an increased rating for the condition was filed in February 
1995.

VA medical records show that in early 1994 the veteran 
complained of minimal constipation and occasional bright red 
blood per rectum, without diarrhea or melena or weight loss.  
The assessment in February 1994 was a history of peptic ulcer 
disease and gastroesophageal reflux disease (GERD) that was 
asymptomatic.  In October 1994, the veteran was seen for 
diverticulosis and constipation and to rule out peptic ulcer 
for bleeding.  An October 1994 upper GI series found 
gastroesophageal reflux, esophageal dysmotility, and delayed 
gastric emptying.  The site of the prior stomach surgery was 
patent, with no ulcers identified.  

In November 1994, an upper endoscopy found a large gastric 
bezoar and a medium-sized ulcerated gastric mass of the body 
at the anastomotic site.  The veteran was hospitalized in 
November-December 1994, and the admission diagnosis was 
gastric outlet syndrome, status post gastrojejunostomy in the 
remote past.  It was noted that about 8 years ago, due to 
peptic ulcer disease, he underwent a vagotomy and antrectomy 
with Billroth II anastomosis.  During the current 
hospitalization, he underwent an exploratory laporotomy with 
revision of the Billroth II anastomosis.  During surgery, it 
was noted that the previous anastomosis had severely narrowed 
due to mucosal hypertrophy.  He was rehospitalized later in 
December 1994 due to nausea and vomiting, with mention of 
recent weight loss.  On upper GI series, no ulcer or evidence 
of gastritis was identified, and he had a moderate degree of 
esophageal dysmotility.  The diagnosis was gastric atony, 
status post revision of gastrojejunostomy.  Later medical 
records show that in January 1995 he complained of 
constipation and burning in his stomach.  

In July 1995, the RO awarded a temporary total convalescent 
rating based on recent hospitalization for duodenal ulcer 
disease, and this was followed by a 20 percent rating for the 
condition. 

VA medical records from 1996 to 1998 show treatment for 
various conditions, including congestive heart failure and 
other cardiovascular conditions, orthopedic conditions, 
diabetes mellitus, and status post prostatectomy due to 
prostate cancer.

The veteran underwent a VA examination in July 1998.  He 
complained of burning and epigastric pain 2 to 3 times per 
week, as well as belching and gas.  He denied any nausea, 
vomiting, diarrhea, other gastrointestinal or genitourinary 
symptoms, or bleeding ulcers.  No history of anemia was 
noted.  He described having lost 10 pounds in the last 10 
months, but overall, he had gained weight since separation 
from service.  Current weight was 229 pounds and he was 
described as well-nourished and obese.  Examination revealed 
several scars from earlier stomach surgery.  He had minimal 
epigastric tenderness.  Peptic ulcer disease was found to be 
quiescent at present.  The examiner felt that reported and 
documented weight loss was not due to duodenal ulcer.  The 
examiner also diagnosed anemia, but he stated that it was 
unlikely that anemia was due to duodenal ulcer.  On an upper 
GI series, there was esophageal motility and gastroesophageal 
reflux.  However, there was no evidence of active peptic 
ulcer disease.  

Continuing VA medical records from 1998 and later show 
treatment for a variety of ailments.  For example, the 
veteran had a knee replacement in July 1998, and he had a 
pacemaker implanted in July 1999.  In August 1999, the 
veteran complained of gastrointestinal upset and occasional 
regurgitation, but he did not have hemoptysis or melena, 
although he had occasional occult blood; it was noted that 
recent testing had shown esophageal dysmotility and GERD but 
not peptic ulcer disease.  A history of peptic ulcer disease 
was noted on hospitalization for cardiac problems from 
October 1999.  On follow-up evaluation at a VA 
anticoagulation clinic (related to cardiac medication), the 
veteran stated that the only bleeding he had had since 
starting Coumadin had been bright red blood per rectum that 
he associated with constipation problems.  He denied signs or 
symptoms of bleeding (including hematuria, hemoptysis, 
melena).  On another cardiac-related hospitalization in 
December 1999, GERD and postoperative peptic ulcer disease 
were noted.  In February 2000, the veteran denied bleeding, 
melena, bruising, or other problems associated with Coumadin 
therapy.  In March 2000, it was noted that he had iron 
deficiency anemia.  In April 2000, he complained of weight 
gain.  Blood testing showed mild but improved anemia.

The veteran was examined for the VA in June 2000.  He 
complained of nausea and vomiting, with abdominal pain, 
alternating constipation and diarrhea, and blood in his 
stool.  His abdominal examination noted obesity.  There was 
no evidence of hepatosplenomegaly, tenderness, rebound, or 
guarding.  Bowel sounds were normal.  An upper GI series 
identified no gastroesophageal reflux; it showed that the 
veteran had had a partial gastrectomy and gastrojejunostomy.  
A complete blood count noted iron deficiency anemia.  The 
examination diagnoses included peptic ulcer disease, status 
post gastrointestinal bleeding and status post 
gastrojejunostomy.  Also diagnosed was iron deficiency 
anemia, with complaints of fatigue, weakness, and body aches.  

VA medical records in May 2000 note that medication for 
atrial fibrillation would be continued pending a work-up for 
lower gastrointestinal bleeding.  In July 2000, with respect 
to cardiovascular medication he was receiving, it was noted 
that he had mild anemia.  He denied gastrointestinal symptoms 
and bleeding.  The veteran underwent a colonoscopy in 
September 2000.  He denied abdominal pain.  He had a history 
of GERD and peptic ulcer disease.  GERD was noted in December 
2000.  .  

Numerous other VA medical records from 2000 and 2001 reflect 
additional treatment for various problems, including 
cardiovascular disorders, orthopedic disorders, and 
metastatic prostate cancer.  

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, the supplemental statements of the 
case, and the Board's remands, the VA has informed the 
veteran of the evidence necessary to substantiate his claim 
and of his and the VA's mutual responsibilities for providing 
evidence.  Necessary medical records have been obtained, and 
VA examinations have been provided.  Although the veteran did 
not report for a VA examination in April 2003, there is some 
question as to whether he was properly notified of that 
examination, and in any event it appears from the assembled 
evidence that an additional VA examination is not necessary 
to decide the claim.  The current claim for an increased 
rating has been pending for over 8 years.  Under the 
circumstances, the VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A 20 percent rating has been assigned for postoperative 
duodenal ulcer disease, and the veteran is seeking a higher 
rating.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 20 percent rating is warranted for duodenal ulcer which is 
moderate; with recurring episodes of severe symptoms two to 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent rating 
requires duodenal ulcer which is moderately severe; less than 
severe but with impairment of health manifested by anemia and 
weight loss, or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is assigned for duodenal 
ulcer which is severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematamesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Postgastrectomy syndromes are rated 20 percent when mild; 
infrequent episodes of episgastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  The condition is rated 40 percent when 
moderate; less frequent episodes of epigastric disorders with 
characteristic mild circulaoary symptoms after meals but with 
diarrhea and weight loss.  It is rated 60 percent when 
severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7308.

Vagotomy with pyloroplasty or gastroenterostomy is rated 20 
percent when there is recurrent ulcer with incomplete 
vagotomy.  It is rated 40 percent when there are symptoms and 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea.  It is rated 40 percent when it is 
followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  
38 C.F.R. § 4.114, Diagnostic Code 7348.

The veteran's postoperative duodenal ulcer disease includes 
residuals of partial gastrectomy with gastrojejunostomy and 
vagotomy.  During the lengthy period of the current claim for 
an increased rating (over 8 years) symptoms of the disorder 
have naturally fluctuated.  At its worst, it appears that 
there have been times when the condition has been severe as 
described in Code 7305 for duodenal ulcer and Code 7308 for 
postgastrectomy syndromes, and such would support the maximum 
rating of 60 percent under such codes.  The maximum rating is 
40 percent under Code 7348 for vagotomy with pyloroplasty or 
gastroenterostomy.  The examination and treatment records 
over the period of the claim refer to such episodic symptoms 
as abdominal pain, anemia, weight loss, nausea, vomiting, 
blood in the stool, and gastric retention.  Admittedly, the 
medical evidence is not entirely clear that all such symptoms 
stem from the service-connected postoperative duodenal ulcer 
disease (as opposed to symptoms of non-service-connected 
conditions), but the Board has interpreted the evidence in a 
light most favorable to the veteran.  

While each and every one of the symptoms listed for a 60 
percent rating under Codes 7305 and 7308 are not shown, 
sufficient symptoms are shown to classify the postoperative 
duodenal ulcer disease as being severe (60 percent disabling) 
within the meaning of those codes.  38 C.F.R. § 4.21.  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's postoperative 
duodenal ulcer disease is 60 percent disabling, and an 
increased rating to this level is warranted.


ORDER

An increased rating to 60 percent for postoperative duodenal 
ulcer disease is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

